83805: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20862: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83805


Short Caption:GARDBERG, ESQ. VS. SMITH, M.D. C/W 83556Court:Supreme Court


Consolidated:83556*, 83805Related Case(s):74726, 83556


Lower Court Case(s):Clark Co. - Eighth Judicial District - A750926Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/23/2021 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMark J. GardbergMohamed A. Iqbal, Jr.
							(Iqbal Law, PLLC)
						


RespondentSheldon Freedman, M.D.Marc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentWilliam D. Smith, M.D.Marc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						





Docket Entries


DateTypeDescriptionPending?Document


11/18/2021Filing FeeFiling Fee due for Appeal. (SC)


11/18/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-33270




11/18/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)21-33272




11/18/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-33274




11/22/2021Filing FeeFiling Fee Paid. $250.00 from Iqbal Law PLLC.  Check no. 973. (SC)


11/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-33591




11/23/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)21-33633




11/28/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-33880




12/08/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).21-34980




12/10/2021Settlement Order/ProceduralFiled Order: Consolidate Appeals/No Settlement/Briefing Reinstated. These appeals are removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  Nos. 83556/83805. Nos 83556/83805. (SC)21-35200




12/13/2021Docketing StatementFiled Docketing Statement. Nos. 83556/83805 (SC)21-35489




01/02/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/31/18; 3/18/19; 3/25/19; 6/24/19; 8/19/19; 8/28/19; 9/27/19; 10/22/20; 7/7/21; 10/5/21. To Court Reporter: not given. Nos. 83556/83805 (REJECTED OER NOTICE ISSUED 1/3/22) (SC)


01/03/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. Nos. 83556/83805 (SC)22-00013




01/06/2022Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. Nos. 83556/83805  (SC)22-00519




01/10/2022MotionFiled Motion for Extension of Time to Request Transcript of Proceedings. Nos. 83556/83805 (TRANSCIPT REQUEST DETACHED AND FILED ON 1/12/22). (SC)22-01047




01/12/2022Order/ProceduralFiled Order. Appellant has filed a motion for an extension of time to file amended transcript request forms.  On January 6, 2022, this court entered an order that, among other things, suspended the deadlines to file documents in these appeals.  Thus, no extension of time is necessary.   Nevertheless, the clerk shall detach the amended transcript request forms from the motion filed on January 10, 2022, and file them separately.  Nos. 83556/83805 (SC)22-01251




01/12/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/31/18; 3/18/19; 3/25/19; 6/24/19; 8/19/19; 8/28/19; 9/27/19; 10/22/20; 7/7/21; 10/5/21. To Court Reporter: Jill Hawkins. Nos. 83556/83805 (SC)22-01252




02/07/2022MotionFiled Appellant's Response to Order to Show Cause. Nos. 83556/83805. (SC)22-04028




02/28/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellant's response.  Nos. 83556/83805.  (SC)22-06342




02/28/2022TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 3/18/19, 6/24/19, 8/28/19, 9/27/19, 10/22/19, 7/7/21, 12/31/18, 3/25/19, and 8/19/19. (SC)22-06377




03/30/2022MotionFiled Appellant's Response to Order to Show Cause. Nos. 83556/83805 (SC)22-09969




04/27/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellant's response.  Nos. 83556/83805.  (SC)22-13402




07/01/2022Order/DispositionalFiled Order Dismissing Appeals. "ORDERS these appeals DISMISSED."  NNP22-AS/EC/KP  Nos. 83556/83805.  (SC)22-20862




07/26/2022RemittiturIssued Remittitur. {SC}22-23436




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View